— In a proceeding pursuant to article 10 of the Family Court Act, the appeal is from an order of the Family Court, Orange County, dated December 10, 1979, which, after a fact-finding hearing, held, inter alia, that appellant had neglected her minor daughter, and placed the child in the custody of the Commissioner of Social Services of Orange County for a period of 18 months. Order modified, on the law, by deleting so much thereof as commits the minor *643child to the custody of the Commissioner of Social Services. As so modified, order affirmed, without costs or disbursements, and matter remitted to the Family Court, Orange County, for a dispositional hearing and new determination as to custody as soon as practicable. Pending the new determination, custody shall remain with the Commissioner of Social Services. The weight of the evidence supports the conclusion of the Family Court that appellant was partially responsible for the bruises inflicted upon the child. Therefore, the finding that the child was neglected by appellant was proper (see Family Ct Act, § 1012, subd [f], par [i], cl [B]). However, the Family Court should not have ordered placement with the Commissioner of Social Services without a dispositional hearing (see Matter of Toni WW., 52 AD2d 108; Family Ct Act, § 1052). Therefore, we remit the matter to the Family Court for a dispositional hearing. Damiani, J.P., Titone, Mangano and Rabin, JJ., concur.